Order entered December 6, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-01445-CR

                              TRAVIS TYRELL MCGEE, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 296-82415-2015

                                             ORDER
        Before the Court is the State’s December 4, 2018 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received on December 4, 2018 filed as of

the date of this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE